Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spillane et al., US PGPub 2020/0183906.
With respect to claim 1, Spillane teaches a memory system, comprising: 
a storage medium including a plurality of memory regions, in par. 18, the object storage platform; and 
a controller configured to: 
allocate each open memory region of a plurality of open memory regions among the memory regions to one or more levels, in par. 33; 
receive a write request from a host device that includes data and a level for the data, the level being a level of a file in a predetermined unit in which data is included in a log-structured merge (LSM) tree structure, in pars. 54-57, where the write request is received and the data is written in the top level of the LSM tree structure; and 
store, in response to the received write request, the data in an open memory region allocated to the level, in pars. 54-57, the data stored in a data table in the top level of the LSM tree structure. 
With respect to claim 2, Spillane teaches the memory system according to claim 1, wherein the controller determines a storage capacity of each of the open memory regions based on the one or more levels allocated to each of the open memory regions, in par. 57, where data is written to the top level if there is enough open memory capacity in the top level. 
With respect to claim 3, Spillane teaches the memory system according to claim 2, wherein, when one or more levels to which a first open memory region is allocated are lower than one or more levels to which a second open memory region is allocated, the controller sets a storage capacity of the first open memory region to be larger than a storage capacity of the second open memory region, in pars. 57-58, where the storage capacity of the lower level is greater than the top level.
With respect to claim 4, Spillane teaches the memory system according to claim 2, wherein the controller selects memory regions having a similar storage capacity as source memory regions to be merged into a same destination memory region, in par. 58, where the compaction operation is the merge of the claim.
With respect to claim 5, Spillane teaches the memory system according to claim 1, wherein the controller selects memory regions storing data in the same levels as source memory regions to be merged into a same destination memory region, in par. 58, where the compaction operation is the merge of the claim.
With respect to claim 6, Spillane teaches the memory system according to claim 1, wherein the controller determines a number of the open memory regions based on a size of the file, in par. 55, where if files are less than 10 MB, they are collected in the write data cache until written to the LSM tree file structure. 
With respect to claim 7, Spillane teaches ta memory system, comprising: 
, in par. 40, the object storage platform; and 
a controller configured to manage mapping relationships between the physical addresses and logical addresses, in par. 45, the key-value data tuple mapping comprising the mapping relationships between physical addresses (location/offset values/addresses) and logical addresses (key value), 
wherein, in response to a mapping change request received from a host device, the controller maps first physical addresses previously mapped to first logical addresses to second logical addresses, in pars. 58-59, where the mappings are updated reflecting changes to the structure of the LSM tree after a compaction. 
With respect to claim 8, Spillane teaches the memory system according to claim 7, wherein the controller un-maps mapping relationships between the first logical addresses and the first physical addresses in response to the mapping change request, in pars. 58-59, where the mappings are updated reflecting changes to the structure of the LSM tree after a compaction.
With respect to claim 9, Spillane teaches the memory system according to claim 7, wherein the controller maintains data stored in memory units corresponding to the first physical addresses in a valid state in response to the mapping change request, in par. 59, where the updated catalog file will reflect the valid data after the compaction.
With respect to claim 10, Spillane teaches the memory system according to claim 7, wherein the controller invalidates data stored in memory units corresponding to second physical addresses mapped to the second logical addresses in response to the mapping change , in pars. 58-59, where updating the catalog file will reflect which mappings are valid or invalid.
With respect to claim 11, Spillane teaches the memory system according to claim 7, wherein the mapping change request includes the first logical addresses and the second logical addresses, wherein the first logical addresses correspond to key-value pairs having a high level in a log-structured merge (LSM) tree structure, and wherein the second logical addresses correspond to key-value pairs having a low level in the LSM tree structure, in pars. 58-59, where compaction takes data from the high tier and puts it in a lower tier. 
With respect to claim 12, Spillane teaches a data processing system, comprising: 
a storage medium including a plurality of memory regions, in par. 40, the object storage platform;
 a controller configured to control the storage medium, in par. 40, the server; and 
a host device configured to transmit a write request that includes a key-value pair and a level of the key-value pair to the controller, the level being a level of a file in a predetermined unit in which the key-value pair is included in a log-structured merge (LSM) tree structure, in pars. 40-42, which describes a write request into the LSM tree file system, including key-value tuples, 
wherein the controller: 
allocates each open memory region of a plurality of open memory regions among the memory regions to one or more levels, in pars. 54-57, where the write request is received and the data is written in the top level of the LSM tree structure; and 
, in pars. 54-57, the data stored in a data table in the top level of the LSM tree structure. 
With respect to claim 13, Spillane teaches the data processing system according to claim 12, wherein the controller determines a storage capacity of each open memory region of the open memory regions based on the one or more levels allocated to the open memory region, in par. 57, where data is written to the top level if there is enough open memory capacity in the top level. 
With respect to claim 14, Spillane teaches the data processing system according to claim 13, wherein, when one or more levels allocated to a first open memory region are lower than one or more levels allocated to a second open memory region, the controller sets a storage capacity of the first open memory region to be larger than a storage capacity of the second open memory region, in pars. 57-58, where the storage capacity of the lower level is greater than the top level. 
With respect to claim 15, Spillane teaches the data processing system according to claim 13, wherein the controller selects memory regions having a similar storage capacity as source memory regions to be merged into a same destination memory region, in par. 58, where the compaction operation is the merge of the claim. 
With respect to claim 16, Spillane teaches the data processing system according to claim 12, wherein the controller selects memory regions storing data in the same levels as source memory regions to be merged into a same destination memory region, in par. 58, where the compaction operation is the merge of the claim
With respect to claim 17, Spillane teaches the data processing system according to claim 12, wherein the host device transmits database information to the controller, and wherein the controller determines a number of the open memory regions and determines the one or more levels allocated to the open memory regions based on the database information, in pars. 55-57, where the database information is amount of data write operation. 
With respect to claim 18, Spillane teaches the data processing system according to claim 17, wherein the database information includes a size of the file and a total number of levels included in the LSM tree structure, in pars. 55-57, where the file size is utilized to put data in the write cache, and the data is directed to the top level of the LSM tree structure. 
With respect to claim 19, Spillane teaches the data processing system according to claim 12, wherein the storage medium is a NAND flash device or a NOR flash device, in par. 67, the flash memory. 
With respect to claim 20, Spillane teaches the data processing system according to claim 12, wherein the storage medium includes one or more nonvolatile memory devices, in par. 68, flash memory, EEPROM, EPROM and ROM being examples of flash memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136